172 F.3d 707
99 Cal. Daily Op. Serv. 2484, Pens. Plan Guide(CCH) P 23952LStanley I. JACOBSON;  Daniel P. Welsh;  Robert E. McMillin;Ernest O. Blandin;  Richard E. Hook, Plaintiffs-Appellants,v.HUGHES AIRCRAFT COMPANY;  Hughes Non-Bargaining RetirementPlan, Defendants-Appellees.
No. 93-55392.
United States Court of Appeals,Ninth Circuit.
April 5, 1999.

1
On Remand from the United States Supreme Court.


2
Before:  FLETCHER, PREGERSON, and NORRIS,1 Circuit Judges.

ORDER

3
In light of the Supreme Court's decision in Hughes Aircraft Co., et al., v. Stanley I. Jacobson, et al., --- U.S. ----, 119 S.Ct. 755, 142 L.Ed.2d 881 (1999), which reversed the decision of this court, reported at 105 F.3d 1288 (9th Cir.1997), the decision of the United States District Court is affirmed.  The mandate of this court will issue immediately.



1
 Judge William A. Norris retired from this court on October 26, 1997